Exhibit 10.3

 

EXECUTION VERSION

 

SECOND AMENDMENT TO TERM LOAN AGREEMENT

 

This Second Amendment to Term Loan Agreement (this “Amendment”) is made as of
this 15th day of June, 2016, among CORESITE, L.P., a Delaware limited
partnership (“Parent Borrower”), ROYAL BANK OF CANADA, as Administrative Agent
(the “Agent”), on behalf of itself and certain other lenders (each a “Lender”
and collectively, the “Lenders”). Unless otherwise defined herein, terms defined
in the Loan Agreement set forth below shall have the same meaning herein.

 

W I T N E S S E T H:

 

WHEREAS, Parent Borrower, certain Subsidiary Borrowers named therein and party
thereto, the Agent and the Lenders have entered into a certain Term Loan
Agreement dated as of January 31, 2014, as amended by that certain First
Amendment to Term Loan Agreement dated as of June 25, 2015 (as amended and in
effect, the “Loan Agreement”); and

 

WHEREAS, Parent Borrower has requested, and the Agent and the Lenders have
agreed, to (i) release the Subsidiary Borrowers from their obligations and
liabilities as Borrowers under the Loan Agreement and the other Loan Documents,
(ii) remove the Subsidiary Borrowers under the Loan Agreement and the other Loan
Documents as Borrowers thereunder, and (iii) cause such Subsidiaries to become
guarantors of the Obligations on a joint and several basis with the REIT
pursuant to that certain Amended and Restated Guaranty dated as of the date
hereof; and

 

WHEREAS, Parent Borrower, the Subsidiary Borrowers, the Agent and the Lenders
have agreed to further amend the Loan Agreement as set forth herein.

 

NOW, THEREFORE, the Loan Agreement is hereby amended as follows:

 

1.             References to Subsidiary Guarantors.  The Loan Agreement is
hereby amended by deleting all references to Subsidiary Borrowers and Additional
Subsidiary Borrowers thereunder, and by substituting references to Subsidiary
Guarantors or Additional Subsidiary Guarantors, respectively, in their stead.

 

2.             References to Stender.  The Loan Agreement is hereby amended by
deleting all references to Coresite Coronado Stender, L.L.C. thereunder, and by
substituting Coresite Real Estate 2972 Stender, L.P. in their stead.

 

3.             References to Parent Borrower.  Unless as otherwise set forth
herein, Sections 1, 2, 3 and 4 of the Loan Agreement are hereby amended by
deleting all references to “Borrower” or “Borrowers” therein, and by
substituting references to “Parent Borrower” in their stead and making such
grammatical adjustments as are required, mutatis mutandis.

 

4.             References to Loan Parties.  Unless as otherwise set forth
herein, the Loan Agreement, other than Sections 1, 2, 3, 4, 6.1(e), 12.1(a) and
12.1(b), is hereby amended by deleting all references to “Borrower” or
“Borrowers” therein, and by substituting references to “Loan Party” or “Loan
Parties”, as applicable, in their stead and making such grammatical adjustments
as are required, mutatis mutandis.

 

1

--------------------------------------------------------------------------------


 

5.             New Definitions.  The following definitions are hereby added to
Section 1.1 of the Loan Agreement in the proper alphabetical location:

 

“Bail-In Action.  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

 

“Bail-In Legislation.  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.”

 

“Coresite 900.  See § 5.3.”

 

“Coresite 2901.  See § 5.3.”

 

“Coresite McCarthy.  See § 5.3.”

 

“Credit Rating.  The rating assigned by a Rating Agency to the corporate family
of a Person.”

 

“EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

 

“EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.”

 

“EEA Resolution Authority.  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

 

“EU Bail-In Legislation Schedule.  The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.”

 

“Guarantors.  Collectively, the REIT and the Subsidiary Guarantors.”

 

“Investment Grade Rating.  A Credit Rating of BBB-/Baa3/BBB- (or the equivalent)
or higher from a Rating Agency.”

 

“Loan Parties.  Collectively, Parent Borrower and the Subsidiary Guarantors, and
individually any of them.”

 

“Parent Borrower.  As defined in the preamble hereto.”

 

“Rating Agency.  Each of (i) Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business (“S&P”), (ii) Moody’s Investor
Services, Inc. (“Moody’s”), or (iii) Fitch Ratings, Inc. (“Fitch”), together
with their respective

 

2

--------------------------------------------------------------------------------


 

successors; provided that if Parent Borrower utilizes a Credit Rating by Fitch
for purposes of determining an Investment Grade Rating as set forth in this
Agreement, Parent Borrower must also obtain an Investment Grade Rating from
either S&P or Moody’s for purposes of determining such Investment Grade Rating.”

 

“Senior Notes.  Parent Borrower’s $150,000,000 aggregate principal amount of
4.19% Senior Notes due 2023, guaranteed on a senior unsecured basis by the REIT
and the Subsidiary Guarantors.  For the avoidance of doubt, the Senior Notes
shall rank pari passu with the Obligations under the Loan Agreement so long as
all remain unsecured indebtedness.”

 

“Subsidiary Guarantors.  Subject to Sections 5.3 and 5.4 hereof, CoreSite Real
Estate 70 Innerbelt, L.L.C., a Delaware limited liability company, CoreSite Real
Estate 900 N. Alameda, L.L.C., a Delaware limited liability company, CoreSite
Real Estate 2901 Coronado, L.L.C., a Delaware limited liability company,
CoreSite Real Estate 1656 McCarthy, L.L.C., a Delaware limited liability
company, CoreSite Real Estate 427 S. LaSalle, L.L.C., a Delaware limited
liability company, CoreSite Real Estate 2972 Stender, L.P., a Delaware limited
partnership, CoreSite Real Estate 12100 Sunrise Valley Drive L.L.C., a Delaware
limited liability company, CoreSite Real Estate 2115 NW 22nd Street, L.L.C., a
Delaware limited liability company, CoreSite One Wilshire, L.L.C., a Delaware
limited liability company, CoreSite Real Estate 55 S. Market Street, L.L.C., a
Delaware limited liability company.”

 

“Write-Down and Conversion Powers.  With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

6.             Amendments to Certain Definitions.

 

(a)                           The definition of “Borrowers” in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety.

 

(b)                           The definition of “Change of Control” in
Section 1.1 of the Loan Agreement is hereby amended by deleting “thirty-five
percent (35%)” in clause (a) thereof and by substituting “fifty percent (50%)”
in its stead.

 

(c)                            The definition of “Defaulting Lender” in
Section 1.1 of the Loan Agreement is hereby amended by deleting the word “or”
immediately prior to clause (d) and adding “or (e) has become the subject of a
Bail-In Action;” immediately after “any other state or federal regulatory
authority acting in such a capacity”.

 

(d)                           The definition of “Development Property” in
Section 1.1 of the Loan Agreement is hereby amended by deleting “For purposes of
this definition, it is acknowledged and agreed that the property owned by
CoreSite Coronado Stender, L.L.C. and the buildings to be developed and/or
redeveloped at such property shall be deemed a “Development Property” and as
portions of this become complete and a Stabilized Property, for purposes of
calculation for remaining development value of Gross Asset Value, the same
method of calculation shall be implemented as applied when the property owned by
CoreSite Real Estate 2901 Coronado, L.L.C. became completed and a Stabilized
Property.”

 

3

--------------------------------------------------------------------------------


 

(e)                                  The definition of “Eligible Real Estate” in
Section 1.1 of the Loan Agreement is hereby amended by deleting clauses (e) and
(f) thereof in their entirety and by substituting the following in their stead:

 

“(e)         as to which the Agent has received all Eligible Real Estate
Qualification Documents, or will receive them prior to inclusion of such Real
Estate in the Unencumbered Asset Pool; and

 

(f)            [Reserved].”

 

(f)                                   The definition of “Guaranty” in
Section 1.1 of the Loan Agreement is hereby amended and restated to read in its
entirety as follows:

 

“Guaranty.  That certain Amended and Restated Guaranty dated as of June 15, 2016
executed by the Guarantors in favor of the Agent and the Lenders.”

 

(g)                                  The definition of “Indebtedness” in
Section 1.1 of the Loan Agreement is hereby amended by deleting clause
(h) thereof in its entirety and by substituting the following in its stead:

 

“(h) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, and other similar exceptions to recourse
liability, and except for completion guaranties, until in any case a claim is
made and an action is commenced with respect thereto, and then shall be included
only to the extent of the amount of such claim), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise;”

 

(h)                           The definition of “Loan Documents” in Section 1.1
of the Loan Agreement is hereby amended by deleting “Borrowers” where it appears
therein and by substituting “Loan Parties” in its stead.

 

(i)                               The definition of “Recourse Indebtedness” in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and the
following is substituted in its stead and inserted in appropriate alphabetical
order in Section 1.l of the Loan Agreement:

 

“Secured Recourse Indebtedness.  As of any date of determination, any secured
Indebtedness which is recourse to Parent Borrower or any of its Subsidiaries. 
Secured Recourse Indebtedness shall not include Non-Recourse Indebtedness.”

 

4

--------------------------------------------------------------------------------


 

(j)                              The definition of “Rent Roll” in Section 1.1 of
the Loan Agreement is hereby amended by deleting “Borrowers” where it appears
therein and by substituting “Loan Parties” in its stead.

 

(k)                           The definition of “Title Policy” in Section 1.1 of
the Loan Agreement is hereby amended by deleting “Borrower” where it appears
therein and by substituting “Loan Party” in its stead.

 

(l)                               The definition of “Unsecured Debt” in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and the
following is substituted in its stead:

 

“Unsecured Debt.  Indebtedness of the REIT, Parent Borrower, the Subsidiary
Guarantors or any of their respective Subsidiaries outstanding at any time which
is not Secured Debt, including, without limitation, the Revolver Loans and the
Senior Notes.”

 

7.             Amendment to Mandatory Prepayments Provisions.  Section 3.2 of
the Loan Agreement is hereby amended by deleting “If at any time the outstanding
principal balance of the Revolver Loans, the Loan and the Letter of Credit
Liabilities”, and by substituting “If at any time the outstanding principal
balance of the Revolver Loans, the Loan, the Letter of Credit Liabilities and
all other Unsecured Debt” in its stead.

 

8.             Amendments to Unencumbered Asset Pool Provisions.

 

(a)                                 Section 5.1 of the Loan Agreement is hereby
amended by (i) deleting “the consent of the Agent (which consent shall not be
unreasonably withheld) and” and the sentence “Thereafter, the Agent shall have
ten (10) Business Days from the date of the receipt of such documentation and
other information to advise Parent Borrower whether the Agent consents to the
acceptance of such Subsidiary Borrower Unencumbered Asset or Potential
Unencumbered Asset (which consent shall not be unreasonably withheld).” in
clause (a) thereof in their entirety, and (ii) by adding “or any other borrowing
base or asset pool under any other Unsecured Debt” after “the Revolver
Unencumbered Asset Pool” in the sixth line of clause (a) thereof.

 

(b)                                 Section 5.1(b) of the Loan Agreement is
hereby deleted in its entirety and the following is substituted in its stead:

 

“(b)       [Reserved].”

 

(c)                                  Section 5.2 of the Loan Agreement is hereby
amended by adding “or any other borrowing base or asset pool under any other
Unsecured Debt” after “the Revolver Unencumbered Asset Pool” in clause
(f) thereof.

 

(d)                                 Sections 5.3 and 5.4 of the Loan Agreement
are hereby deleted in their entirety and the following is substituted in their
stead:

 

“§5.3  Additional Subsidiary Guarantors.  In the event that Real Estate of a
Subsidiary of Parent Borrower is included in the Unencumbered Asset Pool in
accordance with the terms hereof, Parent Borrower shall cause each such
Subsidiary (and any entity having an interest in such Subsidiary of Parent
Borrower) to execute and deliver to the Agent a Joinder Agreement, and such
Subsidiary (and any such entity) shall become a Subsidiary Guarantor under the
Guaranty.  For the avoidance of doubt, any Subsidiary or other such

 

5

--------------------------------------------------------------------------------


 

entity which becomes an obligor pursuant to the Existing Credit Agreement or any
agreement evidencing other Unsecured Debt shall become a Subsidiary Guarantor
under the Guaranty.  Each such Subsidiary shall be specifically authorized, in
accordance with its respective organizational documents, to be a Guarantor under
the Guaranty.  Parent Borrower shall further cause all representations,
covenants and agreements in the Loan Documents with respect to Guarantors to be
true and correct with respect to each such Subsidiary.  In connection with the
delivery of such Joinder Agreement, Parent Borrower shall deliver to the Agent
such organizational agreements, resolutions, consents, opinions and other
documents and instruments as the Agent may reasonably require.  Without limiting
the foregoing, each of Coresite Real Estate 1656 McCarthy, L.L.C. (“Coresite
McCarthy”), Coresite Real Estate 2901 Coronado, L.L.C. (“Coresite 2901”) and
Coresite Real Estate 900 N. Alameda, L.L.C. (“Coresite 900”) may transfer any
Eligible Real Estate currently owned by such entities to any Subsidiary of such
entities, and upon any such transfer, such Subsidiary shall become a Subsidiary
Guarantor pursuant to the terms and documentation required under this
Section 5.3.

 

§5.4  Release of Certain Subsidiary Guarantors. In the event that all Eligible
Real Estate Assets owned by a Subsidiary Guarantor shall have been released from
the Unencumbered Asset Pool in accordance with the terms of this Agreement and
from the Revolver Unencumbered Asset Pool or any other borrowing base or asset
pool under any other Unsecured Debt, as applicable, in accordance with the terms
of the Existing Credit Agreement or any agreement evidencing other Unsecured
Debt, as applicable, then such Subsidiary Guarantor shall be released by the
Agent from liability under the Guaranty.  In addition to the foregoing, upon the
transfer of any Eligible Real Estate owned by any of Coresite McCarthy, Coresite
2901 or Coresite 900 to a Subsidiary of any of such entities as provided in
Section 5.3 above, upon the joinder of such Subsidiary as a Subsidiary Guarantor
as provided pursuant to the terms of Section 5.3 above, Coresite McCarthy,
Coresite 2901 or Coresite 900, as applicable, shall be automatically released
from its obligations under the Guaranty and shall no longer be a Subsidiary
Guarantor.”

 

9.             Amendments to Representations and Warranties.

 

(a)                                 Section 6.1(e) of the Loan Agreement is
hereby deleted in its entirety and the following is substituted in its stead:

 

“To the knowledge of Parent Borrower, none of Parent Borrower, any Subsidiary
Guarantor or any Affiliate of Parent Borrower:  (i) is a Sanctioned Person,
(ii) has any of its asserts in Sanctioned Entities, or (iii) derives any of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Entities.  To the knowledge of Parent Borrower, Parent Borrower,
the Subsidiary Guarantors and their respective officers, employees, directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  No Loan, use of the proceeds of any Loan, or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.  Neither the making of the Loans nor the use of the proceeds thereof
will violate the Patriot Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or successor statute thereto. 
Parent Borrower and its Subsidiaries are in compliance in all material respects
with the Patriot Act.”

 

6

--------------------------------------------------------------------------------


 

(b)                           Section 6.25 of the Loan Agreement is hereby
amended by deleting the reference to “$25,000,000” therein, and by substituting
the following in its stead:

 

“(x) any Indebtedness which is recourse to Parent Borrower or any of the
Subsidiary Guarantors (including, without limitation, Secured Recourse
Indebtedness) totaling in excess of $25,000,000 or (y) Non-Recourse Indebtedness
of Parent Borrower or any of the Subsidiary Guarantors totaling in excess of
$50,000,000”.

 

(c)                            Section 6.29 of the Loan Agreement is hereby
amended by replacing “to be a co-borrower of the Loan” in the ninth line thereof
with “to be a guarantor of the Loan”.

 

9A.          Amendments to Affirmative Covenants.

 

(a)                           Section 7.22 of the Loan Agreement is hereby
amended by deleting clause (a) thereof in its entirety and by substituting the
following clause (a) in its stead:

 

“(a) REIT will have as its sole business purpose owning ownership interests of
Parent Borrower, performing duties as the general partner of Parent Borrower,
and making equity investments in such operating partnership and doing and
performing any and all acts and things in service of the foregoing (including,
for the avoidance of doubt, owning ownership interests in CoreSite, L.L.C.), and
shall not engage in any business or activities other than those described in
this §7.22(a);”

 

10.          Amendments to Negative Covenants.

 

(a)                                 Section 8.1 of the Loan Agreement is hereby
amended by deleting the last paragraph thereof in its entirety and by
substituting the following clauses (j) and (k) in its stead:

 

“(j)        the Senior Notes.

 

(k)         Notwithstanding anything in this Agreement to the contrary, (i) none
of the Indebtedness described in §8.1(g) above shall have any of the Eligible
Real Estate Assets or any interest therein or any direct or indirect ownership
interest in any Subsidiary Guarantor as collateral, a borrowing base, asset pool
or any similar form of credit support for such Indebtedness (provided that the
foregoing shall not preclude Subsidiaries of Parent Borrower (other than a
Subsidiary Guarantor) from incurring Indebtedness subject to the terms of this
§8.1 or recourse to the general credit of Parent Borrower) and (ii) none of the
Subsidiary Guarantors, Parent Borrower nor REIT shall create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (including, without limitation, pursuant to any conditional or
limited guaranty or indemnity agreement creating liability with respect to usual
and customary exclusions from the non-recourse limitations governing the
Non-Recourse Indebtedness of any Person, or otherwise) other than Indebtedness
described in §8.1(a)-(j) above.”

 

(b)                                 Section 8.2 of the Loan Agreement is hereby
amended by (i) deleting “in relation to the Revolver Loans” in clause
(a) thereof and by substituting “in relation to the Existing Credit Agreement or
any agreement evidencing other Unsecured Debt, as applicable” in its stead and
(ii) by adding “or any agreement evidencing other Unsecured Debt, as applicable”
after “the Existing Credit Agreement” in clause (e) thereof.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Section 8.10 of the Loan Agreement is
hereby amended by adding “or any agreement evidencing other Unsecured Debt, as
applicable,” after “the Existing Credit Agreement” in the third line thereof.

 

11.          Amendments to Financial Covenants.

 

(a)                                 Section 9.1 of the Loan Agreement is hereby
amended by deleting “the Revolver Loans, the Loan and the Letter of Credit
Liabilities”, and by substituting “all Unsecured Debt” in its stead.

 

(b)                                 Section 9.4 of the Loan Agreement is hereby
deleted in its entirety and the following is substituted in its stead:

 

“§9.4    Secured Recourse Indebtedness to Gross Asset Value.  Secured Recourse
Indebtedness shall not exceed fifteen percent (15%) of Gross Asset Value;
provided that, at any such time as Parent Borrower has received an Investment
Grade Rating, the foregoing covenant shall be of no further force and effect and
Parent Borrower shall not be required to comply therewith.”

 

(c)                                  Section 9.7 of the Loan Agreement is hereby
amended by adding the following proviso at the end thereof:

 

“provided that, at any such time as Parent Borrower has received an Investment
Grade Rating, the foregoing covenant shall be of no further force and effect and
Parent Borrower shall not be required to comply therewith.”

 

12.          Amendments to Events of Default.

 

(a)                                 Sections 12.1(a) and (b) of the Loan
Agreement are hereby amended by deleting both references to “Borrowers” therein,
and by substituting references to “Parent Borrower” in their stead.

 

(b)                           Section 12.1 of the Loan Agreement is hereby
amended by deleting clause (g) thereof in its entirety and by substituting the
following in its stead:

 

“(g)       any of the Loan Parties shall fail to pay when due (including,
without limitation, at maturity), or within any applicable period of notice and
grace, any principal, interest or other amount on account of any obligation for
borrowed money or credit received or other Indebtedness, or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness and the holder or holders thereof or of
any obligations issued thereunder have accelerated the maturity thereof;
provided that the events described in §12.1(g) shall not constitute an Event of
Default unless such failure to perform, together with other failures to perform
as described in §12.1(g), involve singly or in the aggregate obligations for
(x) any Indebtedness which is recourse to Parent Borrower or any of the
Subsidiary Guarantors (including, without limitation, Secured Recourse
Indebtedness) totaling in excess of $25,000,000 or (y) Non-Recourse Indebtedness
of Parent Borrower or any of the Subsidiary Guarantors totaling in excess of
$50,000,000.

 

8

--------------------------------------------------------------------------------


 

(c)                            Section 12.1(k) of the Loan Agreement is hereby
amended by deleting “$25,000,000” in the last line thereof and by substituting
“$50,000,000” in its stead.

 

13.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  The following new Section 38 is hereby added to the Loan
Agreement:

 

“§38  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the writedown and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)                                     the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(ii)                                  the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(1)                                 a reduction in full or in part or
cancellation of any such liability;

 

(2)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(3)                                 the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.”

 

14.          Release of CoreSite Coronado Stender, L.L.C.  Upon the
effectiveness of this Amendment and the Guaranty executed in connection
herewith, the Agent and the Lenders hereby release, without further action,
CoreSite Coronado Stender, L.L.C. as a Subsidiary Borrower under the Loan
Agreement and the other Loan Documents and CoreSite Real Estate 2972 Stender,
L.P. is hereby added as a Subsidiary Guarantor under the same.

 

15.          Release of Subsidiary Borrowers.  Upon the effectiveness of this
Amendment and the Guaranty executed in connection herewith, the Agent and the
Lenders hereby release, without further action, each Subsidiary Borrower from
all obligations and liabilities of such Person as a Borrower under the Loan
Agreement and the other Loan Documents.  Each of the Subsidiary Borrowers hereby
acknowledges and agrees that, to its knowledge, it has no claims of any kind or
nature against the Agent, any Lender or any parents, affiliates, predecessors,
successors, or assigns thereof, or their respective officers, directors,
employees, attorneys, or representatives, with respect to or arising from the
Loan Agreement, the

 

9

--------------------------------------------------------------------------------


 

other Loan Documents or the Obligations, and that if any of the Subsidiary
Borrowers now has, or ever did have, any such claims against such Persons with
respect to the Loan Agreement, the other Loan Documents or the Obligations,
whether known or unknown, at law or in equity, on or prior to the date hereof
and through the time of execution of this Amendment, all of them are hereby
expressly WAIVED, and each of the Subsidiary Borrowers hereby RELEASES such
Persons from any liability therefor.

 

16.          Representations and Warranties.  The Loan Parties hereby represent,
warrant and covenant with Agent and Lenders that, as of the date hereof (i) all
representations and warranties made in the Loan Agreement and other Loan
Documents remain and continue to be true and correct in all material respects,
except to the extent that such representations and warranties expressly refer to
an earlier date, and (ii) to the knowledge of the Loan Parties, there exists no
Default or Event of Default under any of the Loan Documents.

 

17.          Miscellaneous.  This Amendment, which may be executed in multiple
counterparts, constitutes the entire agreement of the parties regarding the
matters contained herein and shall not be modified by any prior oral or written
discussions.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging transmission (e.g. PDF by
email) shall be effective as delivery of a manually executed counterpart of this
Amendment.  The Loan Parties hereby ratify, confirm and reaffirm all of the
terms and conditions of the Loan Agreement, and each of the other Loan Documents
to which they are a party, and further acknowledge and agree that all of the
terms and conditions of the Loan Agreement and other Loan Documents to which
they are a party shall remain in full force and effect, except as expressly
provided in this Amendment.  Any determination that any provision of this
Amendment or any application hereof is invalid, illegal or unenforceable in any
respect and in any instance shall not affect the validity, legality or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Amendment.

 

18.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

[SIGNATURES ON FOLLOWING PAGE]

 

10

--------------------------------------------------------------------------------


 

It is intended that this Amendment take effect as an instrument under seal as of
the date first written above.

 

 

PARENT BORROWER:

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

 

By:

/s/ Derek S. McCandless

 

 

Name:

Derek S. McCandless

 

 

Title:

Senior Vice President, Legal, Secretary, and General Counsel

 

 

 

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature page to Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

Executed Solely for the Purposes of the Waivers set forth in Section 15 hereof:

 

 

 

SUBSIDIARY BORROWERS:

 

 

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 900 N. ALAMEDA, L.L.C., a Delaware limited liability
company

 

CORESITE REAL ESTATE 2901 CORONADO, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 1656 MCCARTHY, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 427 S. LASALLE, L.L.C., a Delaware limited liability
company

 

CORESITE CORONADO STENDER, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE L.L.C., a Delaware limited
liability company

 

CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C., a Delaware limited liability
company

 

CORESITE ONE WILSHIRE, L.L.C., a Delaware limited liability company

 

CORESITE REAL ESTATE 55 S. MARKET STREET, L.L.C., a Delaware limited liability
company

 

 

 

 

 

By:

/s/ Derek S. McCandless

 

Name:

Derek S. McCandless

 

Title:

Senior Vice President, Legal and Secretary

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature page to Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

ROYAL BANK OF CANADA, as Agent

 

 

 

 

 

 

 

By:

/s/ Susan Khokker

 

 

Name:

Susan Khokher

 

 

Title:

Manager, Agency

 

 

 

 

 

 

 

Royal Bank of Canada

 

20 King Street West, 4th Floor

 

Toronto, Ontario M5H 1C4

 

Attention: Manager, Agency Services

 

Facsimile: 416 842-4023

 

Signature page to Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Rina Kansagra

 

 

Name:

Rina Kansagra

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

Royal Bank of Canada

 

Brookfield Place

 

 200 Vesey Street

 

New York, NY 10281-8098

 

Attn:  Manager, Loans Administration

 

Telephone:  877-332-7455

 

Facsimile:  212-428-2372

 

 

Signature page to Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

 

 

By:

/s/ Kerri L. Raines

 

 

Name:

Kerri L. Raines

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Regions Bank

 

6805 Morrison Boulevard, Suite 100

 

Charlotte, NC 28211

 

Attention: Kerri Raines

 

Telephone: 704-362-3564

 

Facsimile: 704-362-3594

 

 

Signature page to Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

 

 

 

 

 

Citibank, N.A.

 

388 Greenwich Street, 23rd floor

 

New York, New York 10013

 

Attention:

David L. Smith

 

Telephone:

212-816 3784

 

Facsimile:

866 421 9138

 

 

Signature page to Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB

 

 

 

 

 

 

 

By:

/s/ Jacqueline Bove

 

 

Name:

Jacqueline Bove

 

 

Title:

Vice President

 

 

 

 

 

 

CoBank, ACB

 

6340 S. Fiddlers Green Circle

 

Greenwood Village, CO 80111

 

Attention:

Jacqueline Bove

 

Telephone:

303-740-4037

 

Facsimile:

303-224-2654

 

 

Signature page to Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Kevin A. Stacker

 

 

Name:

Kevin A. Stacker

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Address:

 

 

 

 

 

Wells Fargo Bank, National Association

 

 

1800 Century Park East

 

 

Suite 1200

 

 

Los Angeles, California 90067

 

 

Attention: Kevin A. Stacker

 

 

Telephone: (310) 789-3768

 

 

Facsimile: (310) 789-3733

 

 

 

Signature page to Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

 

Name:

Annie Dorval

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

Address:

 

 

 

 

 

Toronto Dominion (Texas) LLC

 

 

c/o TD Securities

 

 

Royal Trust Tower, 25th Floor

 

 

77 King Street West

 

 

Toronto Ontario M5K 1A2

 

 

Attention: Shaheen Bandeali

 

 

Telephone: 416-983-1160

 

 

Facsimile: 416-983-0003

 

 

 

Signature page to Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------